18 So. 3d 1098 (2009)
Danielle Devita WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4917.
District Court of Appeal of Florida, Second District.
February 20, 2009.
*1099 James Marion Moorman, Public Defender, and Matthew D. Bernstein, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Danielle Devita Williams challenges her judgment and sentence for aggravated battery. We affirm without comment. However, the postconviction court failed to enter an amended cost order after partially granting Williams' Florida Rule of Criminal Procedure 3.800(b) motion to correct illegal sentence. Accordingly, we remand for the limited purpose of the entry of an amended cost order reflecting that certain costs were previously stricken. See Jackson v. State, 950 So. 2d 1267 (Fla. 2d DCA 2007).
Affirmed; remanded with directions.
KELLY, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.